DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendments and Arguments
Regarding the obviousness type double patenting rejection, applicant filed a terminal disclaimer to obviate the double patent rejection. The double patenting has been withdrawn.
 
Regarding the rejection under 35 U.S.C. §103, applicant substantially amended all independent claims 1, 11 and 21 by including detailed steps of using an acoustic model to identify sentence pauses. The independent claims also include specific steps of using the same acoustic model for recognizing text content in the speech sounds. Applicant also presented arguments (Remarks, pages 25-26). 

By reviewing the amended independent claims and performing an update search, the examiner agrees that when considering all limitations recited in each of independent 

Allowable Subject Matter
Claims 1-30 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JIALONG HE/Primary Examiner, Art Unit 2659